                                                             JS-6
1
2                                                             2/11/2020
3
4
5
6
7                     UNITED STATES DISTRICT COURT
8                    CENTRAL DISTRICT OF CALIFORNIA
9
10   THE BOARDS OF TRUSTEES OF           CASE NO. 2:19-cv-00668-JAK-AFM
     THE SOUTHERN CALIFORNIA
11   FLOOR COVERING PENSION
     TRUST FUND, etc.,                   JUDGMENT
12
                      Plaintiffs,
13   v.
14   EZRA SAMPSON ORTEGA, aka
     EZRA S. ORTEGA, aka EZRA
15   ORTEGA individually and doing
     business as THE GENERAL
16   FLOOR PREP & INSTALLATION
     COMPANY, aka THE GENERAL
17   FLOOR PREP & INSTALLATION
     CO., a partnership, etc., et al.,
18
                     Defendants.
19
20
21
22
23
24
25
26
27
28
1           On April 15, 2019, Plaintiffs1 filed a Motion for Default Judgment (the
2    “Motion”) (Dkt. 28)) against Defendants Ezra Sampson Ortega, Annette Ortega;
3    The General Floor Prep and Installation Co.; General Prep and Installation, Inc.;
4    and General Floor Prep and Installation (collectively, “Defendants”). On November
5    7, 2019, an Order re Plaintiffs’ Motion for Default Judgment (the “Order”) issued
6    that required Defendants to do all of the following within 14 days of service of the
7    Order:
8
9           Make available to the Plaintiffs all of the books and records of
10          Defendants required to determine the appropriate contributions to the
11          Plaintiffs. This includes, but is not limited to: payroll records, time
12          cards or time books, individual employee compensation records, and
13          payroll journals; cash disbursement records, non-payroll cash
14          disbursements, cash disbursement journals, canceled checks, check
15          stubs, and detailed back-ups for cash disbursements, i.e., payments to
16          sub-contractors; Quarterly State Tax Returns; monthly employer
17          reports to other Trusts; general ledgers; Federal W-2 Forms, 1099
18          Forms and 1096 Forms; and such other records as may be necessary in
19          the opinion of the Plaintiffs’ auditor for the period of July 1, 2017
20          through July 31, 2018.
21          Afford Plaintiffs and their authorized representatives reasonably
22          sufficient time to examine these materials without interference and at
23
24
     1
25    “Plaintiffs” refers to the following: The Board of Trustees of the Southern California Floor
     Covering Pension Trust Fund; The Board of Trustees of the Southern California Floor Covering
26   Health and Welfare Trust Fund; The Board of Trustees of the Southern California Floor
     Covering Apprenticeship and Training Trust Fund; The Board of Trustees of the Southern
27   California Floor Covering Vacation and Holiday Trust Fund; The Board of Trustees of the
     Southern California Floor Covering Contract Administration Trust Fund; The Board of Trustees
28   of the Painters and Allied Trades Labor Management Cooperation Fund; and Resilient Floor and
     Decorative Covering Local Union No. 1247.
1          such time and at such place as shall be mutually convenient to the
2          authorized representatives of the Plaintiffs.
3
4          The Order also provided that, in the event that “Defendants cannot produce
5    all the records that the Plaintiffs require to conduct their examination,” then
6    “Defendants shall participate in record reconstruction . . . .” The terms of that
7    portion of the Order are as follows:
8
9          Within 30 days Defendants shall apply to the Federal and State

10         agencies with which Defendants previously filed periodic reports

11         pertaining to employees for copies of such reports filed by them for all

12         the periods for which Defendants cannot produce records to the

13         Plaintiffs; and

14         Subsequently make available to Plaintiffs all such copies of

15         Defendants’ periodic reports to the Federal and State agencies within

16         fourteen (14) days of receipt, under the conditions set forth in 1(B)

17         above.
18         On January 31, 2020, Plaintiffs filed “Plaintiff’s Status Report” (the “Status
19   Report” requesting that the Court enter default judgment. The Status Report states
20   that Defendants have not: (i) complied with the request for audit; (ii) made
21   available to the Plaintiffs all of the books and records of Defendants required to
22   determine the appropriate contributions to the Plaintiffs for the period of July 1,
23   2017 through July 31, 2018; or (iii) paid the principal sum of $23,029.99,
24   consisting of contributions, liquidated damages and pre-judgment interest for the
25   period of July 2017 through December 2017 and February through November 2018.
26         Based on a review of the Status Report, sufficient good cause exists for the
27   requested relief. It is hereby ORDERED, ADJUGED AND DECREED as follows:
28      1. Judgment is entered in favor of Plaintiffs, The Boards of Trustees of the
           Southern California Floor Covering Pension Trust Fund, Southern California
1       Floor Covering Health and Welfare Trust Fund, Southern California Floor

2       Covering Apprenticeship and Training Trust Fund, Southern California Floor

3       Covering Vacation and Holiday Trust Fund, Southern California Floor

4       Covering Contract Administration Trust Fund, and The Painters and Allied

5       Trades Labor Management Cooperation Fund, against Defendants Ezra

6       Sampson Ortega, aka Ezra S. Ortega, aka Ezra Ortega and Annette Ortega,

7       each individually and doing business as The General Floor Prep &

8       Installation Company aka The General Floor Prep & Installation Co., a

9       partnership; and The General Floor Prep & Installation Company, aka The
10      General Floor Prep & Installation Co., a partnership, as follows:
11         A. For the principal sum of $23,029.99, consisting of contributions,
12            liquidated damages and pre-judgment interest for the period of July
13            2017 through December 2017 and February through November 2018;
14         B. For attorney’s fees in the amount of $8,950.00; and
15         C. For costs in the sum of $1,067.00.
16   2. Within thirty (30) days of the issuance of this order, Defendants shall do the
17      following:
18         A. Make available to the Plaintiffs all of the books and records of
19            Defendants required to determine the appropriate contributions to the
20            Plaintiffs, including, but not limited to: payroll records, including time
21            cards or time books, individual employee compensation records, and
22            payroll journals; cash disbursement records, including non-payroll
23            cash disbursements, cash disbursement journals, canceled checks,
24            check stubs, and detailed back-ups for cash disbursements (i.e.,
25            payments to sub-contractors); Quarterly State Tax Returns; monthly
26            employer reports to other Trusts; general ledgers; Federal W-2 Forms,
27            1099 Forms and 1096 Forms, and; such other records as may be
28
1                necessary in the opinion of the Plaintiffs’ auditor for the period of July

2                1, 2017 through July 31, 2018.

3             B. Afford Plaintiffs and their authorized representatives both ample time

4                and opportunity to examine Defendants’ materials as specified above

5                without harassment and at such time and at such place as shall be

6                mutually convenient to the authorized representatives of the Plaintiffs.

7       3. In the event Defendants cannot produce all the records that the Plaintiffs

8          require to conduct their examination, Defendants shall participate in record

9          reconstruction under the following terms and conditions:
10            A. Within 30 days Defendants shall apply to the Federal and State
11               agencies with which Defendants previously filed periodic reports
12               pertaining to employees for copies of such reports filed by them for all
13               the periods for which Defendants cannot produce records to the
14               Plaintiffs;
15            B. Produce to Plaintiffs all such copies of Defendants’ periodic reports to
16               the Federal and State agencies under the conditions set forth in 1(B),
17               above, within fourteen (14) days of receipt.
18
19   IT IS SO ORDERED.
20
21
     Dated: February 11, 2020               __________________________________
                                            __________________
22                                          John
                                              hn A.
                                            Joh  A Kronstadt
23                                          United States District Judge
24
25
26
27
28
